Citation Nr: 0427196	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  04-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the noncompensable evaluation assigned to the 
appellant's service-connected residuals of a shell fragment 
wound of the right arm, prior to June 12, 1989, was clearly 
and unmistakably erroneous.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for scarring of the 
left tympanic membrane.  

4.  Entitlement to an increased rating for lumbosacral 
strain, with degenerative changes, currently rated as 40 
percent disabling.        

5.  Entitlement to an increased rating for recurrent 
dislocation of the left shoulder, currently rated as 10 
percent disabling.   

6.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling, to include 
entitlement to separate evaluations for each ear.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1967 to 
February 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 1993, December 1994, and March 2003 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in St. Paul, Minnesota.   


FINDING OF FACT

In June 2004, prior to the promulgation of a decision by the 
Board, the appellant withdrew his appeal in regard to the 
following issues: (1) whether the noncompensable evaluation 
assigned to the appellant's service-connected residuals of a 
shell fragment wound of the right arm, prior to June 12, 
1989, was clearly and unmistakably erroneous, (2) entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), (3) entitlement to service connection for scarring of 
the left tympanic membrane, (4) entitlement to an increased 
rating for lumbosacral strain, with degenerative changes, (5) 
entitlement to an increased rating for recurrent dislocation 
of the left shoulder, and (6) entitlement to an increased 
rating for tinnitus, to include entitlement to separate 
evaluations for each ear.      




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of whether the noncompensable 
evaluation assigned to the appellant's service-connected 
residuals of a shell fragment wound of the right arm, prior 
to June 12, 1989, was clearly and unmistakably erroneous, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002); 68 Fed. Reg. 13,235, 13,236 
(Mar. 19, 2003) (to be codified at 38 C.F.R. § 20.204).   

2.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of entitlement to service 
connection for PTSD, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002); 68 Fed. 
Reg. 13,235, 13,236 (Mar. 19, 2003) (to be codified at 
38 C.F.R. § 20.204).    

3.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of entitlement to service 
connection for scarring of the left tympanic membrane, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002); 68 Fed. Reg. 13,235, 13,236 
(Mar. 19, 2003) (to be codified at 38 C.F.R. § 20.204).  

4.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of entitlement to an increased 
rating for lumbosacral strain, with degenerative changes, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002); 68 Fed. Reg. 13,235, 13,236 
(Mar. 19, 2003) (to be codified at 38 C.F.R. § 20.204).    

5.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of entitlement to an increased 
rating for recurrent dislocation of the left shoulder, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002); 68 Fed. Reg. 13,235, 13,236 
(Mar. 19, 2003) (to be codified at 38 C.F.R. § 20.204).   

6.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of entitlement to an increased 
rating for tinnitus, to include entitlement to separate 
evaluations for each ear, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002); 68 
Fed. Reg. 13,235, 13,236 (Mar. 19, 2003) (to be codified at 
38 C.F.R. § 20.204).    


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  68 Fed. Reg. 13,235, 13,236 (Mar. 19, 2003) 
(to be codified at 38 C.F.R. § 20.204).  

By a rating decision dated in June 1993, the RO concluded 
that the noncompensable evaluation assigned to the 
appellant's service-connected residuals of a shell fragment 
wound of the right arm, prior to June 12, 1989, was not shown 
to have been clearly and unmistakably erroneous.  In the same 
rating decision, the RO also denied the appellant's claims 
for entitlement to service connection for PTSD, and 
entitlement to service connection for scarring of the left 
tympanic membrane.  In August 1993, the appellant perfected 
an appeal with respect to the aforementioned issues.  

In a December 1994 rating action, the RO denied the 
appellant's claims for the following: (1) entitlement to an 
increased rating for lumbosacral strain, and (2) entitlement 
to an increased rating for recurrent dislocation of the left 
shoulder.  The appellant perfected an appeal in October 1995 
in regard to the aforementioned increased rating claims.    

By a rating decision dated in March 2003, the RO denied the 
appellant's claim of entitlement to an increased rating for 
tinnitus, to include entitlement to separate evaluations for 
each ear.  The appellant perfected an appeal in May 2004 as 
to this issue.  

In a written statement from the appellant's representative, 
dated on June 9, 2004, the appellant's representative 
withdrew the appellant's claims on appeal stating, "As the 
veteran's Accredited Representative, this Service hereby 
cancels/terminates all pending appeals currently active."  
The written statement from the appellant's representative is 
sufficient to withdraw the pending issues on appeal, which 
are the following: (1) whether the noncompensable evaluation 
assigned to the appellant's service-connected residuals of a 
shell fragment wound of the right arm, prior to June 12, 
1989, was clearly and unmistakably erroneous, (2) entitlement 
to service connection for PTSD, (3) entitlement to service 
connection for scarring of the left tympanic membrane, (4) 
entitlement to an increased rating for lumbosacral strain, 
with degenerative changes, (5) entitlement to an increased 
rating for recurrent dislocation of the left shoulder, and 
(6) entitlement to an increased rating for tinnitus, to 
include entitlement to separate evaluations for each ear.  

In light of the above, the Board recognizes that prior to the 
promulgation of a decision by the Board, the appellant's 
representative, on behalf of the appellant, indicated that 
the appellant wished to withdraw his pending claims on 
appeal.  As a result, no allegation of error of fact or law 
remains before the Board for consideration with regard to the 
following issues: (1) whether the noncompensable evaluation 
assigned to the appellant's service-connected residuals of a 
shell fragment wound of the right arm, prior to June 12, 
1989, was clearly and unmistakably erroneous, (2) entitlement 
to service connection for PTSD, (3) entitlement to service 
connection for scarring of the left tympanic membrane, (4) 
entitlement to an increased rating for lumbosacral strain, 
with degenerative changes, (5) entitlement to an increased 
rating for recurrent dislocation of the left shoulder, and 
(6) entitlement to an increased rating for tinnitus, to 
include entitlement to separate evaluations for each ear.  
Hence, the Board finds that the appellant has withdrawn his 
claims as to the aforementioned issues, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the aforementioned issues, and the appeal with respect to the 
aforementioned issues is dismissed.  


ORDER

The claim of whether the noncompensable evaluation assigned 
to the appellant's service-connected residuals of a shell 
fragment wound of the right arm, prior to June 12, 1989, was 
clearly and unmistakably erroneous, is dismissed.  

The claim for entitlement to service connection for PTSD is 
dismissed.  

The claim for entitlement to service connection for scarring 
of the left tympanic membrane, is dismissed.   

The claim for entitlement to an increased rating for 
lumbosacral strain, with degenerative changes, currently 
rated as 40 percent disabling, is dismissed.  

The claim for entitlement to an increased rating for 
recurrent dislocation of the left shoulder, currently rated 
as 10 percent disabling, is dismissed.   

The claim of entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling, to include 
entitlement to separate evaluations for each ear, is 
dismissed.






	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



